DECISION
The application of the above-named defendant for a review of the sentence for Counts I & II, Deliberate Homicide, Confinement for Life; Count III, Robbery, 40 years; Count IV, Sexual Intercourse without Consent, 40 years; Count V, Aggravated Burglary, 40 years; all to run consecutively; and designated as a DANGEROUS OF*6FENDER imposed on May 2, 1980, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence imposed by Judge Coder is affirmed except the Sentence Review Board will remove the DANGEROUS OFFENDER DESIGNATION on the grounds that the physical condition of the Defender indicates he is not a danger to society.
DATED this 2nd day of April, 1987.